Citation Nr: 1758935	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for cystic acne and facial scarring. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1976 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in September 2013.  A transcript of the proceeding has been reviewed and associated with the claims file.  

This matter was before the Board in February 2014, at which time it was remanded for further development, including obtaining a VA examination.  Thereafter, if the matter remained denied then a supplemental statement of the case (SSOC) was to be issued.  

The issue of whether there was clear and unmistakable error by the RO in failing to grant service connection for cystic acne before October 7, 2009, was referred to the Agency of Original Jurisdiction (AOJ) in the February 2014 Board decision but has yet to be adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

Additionally, a claim of service connection for tinnitus has been perfected, but this issue has not been certified to the Board and is not for consideration in the instant decision.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The February 2014 remand directives instructed the AOJ to schedule the Veteran for a VA examination to assess the severity of his cystic acne and facial scarring.  Thereafter, if the matter remained denied then the AOJ was instructed to issue a Supplemental Statement of the Case (SSOC).  A VA examination was performed in April 2014 and the benefit sought on appeal remaned denied.  However, a SSOC has not yet been issued with regard to the claim for an initial rating in excess of 60 percent for cystic acne and facial scarring.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Furthermore, when the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence. 38 C.F.R. § 19.31 (b)(3) (2017).  To date, an SSOC has not been issued addressing the April 2014 VA examination and the Veteran has not waived initial AOJ consideration of the additional VA-generated evidence.  See 38 C.F.R. § 20.1304 (c).  

Accordingly, a remand is required for the issuance of an appropriate SSOC.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal, to include consideration of the April 2014 VA examination report.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a SSOC and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






